internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si 1-plr-111744-01 date date x w y z date date date this letter responds to a letter dated date written on behalf of x requesting a ruling that x be granted an extension of time in which to elect to treat its first tier subsidiaries w and y and its second tier subsidiary z as qualified subchapter_s subsidiaries qsubs facts according to the information submitted x was formed on date on the same date x incorporated its wholly owned subsidiary w on date the shareholders of y a corporation contributed their shares in y to x in exchange for x stock x elected to be treated as an s_corporation effective date from the date on which x elected to be treated as an s_corporation x intended to have w and y treated as qsubs however x inadvertently failed to timely file qsub elections for w and y plr-111744-01 on date y incorporated z from the date of incorporation of z x intended to treat z as a qsub however in the course of preparing to file a qsub election for z x discovered that because x had not filed a qsub election for y it was not possible for x to file a qsub election for z law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation which is not an ineligible_corporation as defined in sec_1361 if an s_corporation holds percent of the stock of the corporation and that s_corporation elects to treat the subsidiary as a qsub the election is made by filing form_8869 under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election section provides automatic extensions of time for making certain elections but does not apply to qsub elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to make an election to treat its wholly owned subsidiaries w and y as qsubs effective date in addition x is granted an extension of time of sixty days from the date of this letter to make an election to treat y’s wholly owned subsidiary z as a qsub effective date x should submit the properly completed forms to the relevant service_center a copy of this letter should be attached to each of the forms filed with the service_center plr-111744-01 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether its subsidiaries w y and z are valid qsubs this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
